>

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

rh P

UNITED STATES DISTRICT COURT [-,:
SOUTHERN DISTRICT OF CALIFORNI
DEC 2 U 2019

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CAS
(For Revocation of Probation er Supervised Releaseyr couRT

  

 

 

 

 

 

 

 

Vv (For Offenses Committed On or-After. November by-1987)" IEA,
OSCAR MANUEL PATRON (1) Ee < cceecen
Case Number: 3:14-CR-02286-JLS

Mark F. Adams
Defendant’s Attorney

REGISTRATION NO. 47775-2298

. Oo .

THE DEFENDANT:

XX! admitted guilt to violation of allegation(s) No. 1

[] was found guilty in violation of allegation(s)No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

' Allegation Number Nature of Violation
1 _ Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

_. IT IS ORDERED that the defendant shail notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 16, 2019

ate of Imposition of ep

HON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE —

   
    

 
%
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: . OSCAR MANUEL PATRON (1) Judgment - Page 2 of 2
CASE NUMBER: | 3:14-CR-02286-JLS ,

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term oft
12 months (9 months consecutive, 3 months concurrent to 19cr2294-JLS)

1 = Sentence imposed pursuant to Title 8 USC Section 1326(b).
| The court makes the following recommendations to the Bureau of Prisons:
1. Residential Drug Abuse Program (RDAP)

2. Vocational training and education programs
3. Incarceration at Lompoc or in the Western Region of California to accommodate RDAP and

family visits
The defendant is remanded to the e custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
Ol at A.M, . on

 

 

Ol as notified by the United States Marshal.
- The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
-C1 onor before
CI as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on | to
at ___, with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:14-CR-02286-JLS

 
